                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE REMICADE ANTITRUST         :   CIVIL ACTION
LITIGATION                       :
                                 :
                                 :
This document relates to:        :
                                 :
Indirect Purchaser Actions       :   No. 17-cv-04326
(consolidated)                   :
                                 :
Direct Purchaser Actions         :   No. 18-cv-00303


                             MEMORANDUM

Joyner, J.                                    December     4, 2018

     Before the Court are Defendants’ Johnson & Johnson and

Janssen Biotech, Inc. (collectively “Janssen”) (“J&J”) Motion to

Dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6) (Doc. No. 67-1), Indirect and Direct Purchaser

Plaintiffs’ Joint Opposition thereto (Doc. No. 73), and

Defendants’ Reply in Support thereof (Doc. No. 75).

I. Background

     This case arises from an antitrust action brought by Direct

and Indirect Purchasers of Defendants’ drug Remicade, against

Johnson & Johnson, along with its wholly owned subsidiary,

Janssen Biotech, Inc. (collectively, “J&J”), alleging

artificially inflated prices and monopolization of the

pharmaceutical market for biologic infliximab drugs.     The Direct

and Indirect Purchasers’ principle claim is that J&J undertook
                                1
an anticompetitive scheme, consisting of exclusive agreements

and coercive bundled rebates, to foreclose competition posed by

biosimilar versions of Remicade, specifically Pfizer’s Inflectra

and Merck’s Renflexis.   The scheme allegedly caused providers

and insurers to pay overcharges for infliximab products that

they would not have paid absent J&J’s anticompetitive conduct.

     Under consideration is J&J’s Motion to Dismiss the Indirect

Purchasers’ Consolidated Amended Complaint and to Dismiss the

Amended Direct Purchaser Class Action Complaint for failure to

state a claim under Fed. R. Civ. P. 12(b)(6) (Doc. No. 67-1).

This Motion is fully briefed and ripe for the Court’s

adjudication.   The Court has considered the parties’ submissions

and decides this matter without oral argument.   Fed. R. Civ. P.

78; Loc. R. Civ. P. 7.1(f).

II. Alleged Facts

  This case arises from essentially the same facts that have

been described in detail in this Court’s related decision

denying Defendants J&J’s motion to dismiss Pfizer’s complaint

alleging federal antitrust violations.   Pfizer Inc. v. Johnson &

Johnson, No. 17-cv-4180, 2018 U.S. Dist. LEXIS 135261 (E.D. Pa.

Aug. 8, 2018); Doc. No. 58).   For the purposes of considering




                                 2
Defendants’ motion, we will summarize facts relevant to Indirect

and Direct Purchaser Plaintiffs’ claims. 1

  The medications at the center of this litigation are biologic

infliximab products, used as treatment for maintaining chronic

auto-immune inflammatory conditions.       Dir. AC ¶2, ¶41.

Infliximab products cannot be taken orally and are only

administered intravenously, generally by an in-office health

care provider.    Id. at ¶5.   J&J’s drug Remicade was the first

biologic infliximab to enter the market in 1998.         Ind. CAC ¶21.

In 2009, Congress enacted the Biologic Price Competition and

Innovation Act (BPCIA), an analog to the shortcut for FDA

approval that the Hatch-Waxman amendments provide for chemically

synthesized medications.     Dir. AC ¶8-9.    To attain approval as a

“biosimilar” under the BPCIA, a manufacturer must demonstrate

that “there are no clinically meaningful differences between the

biological product and the reference product in terms of safety,

purity and potency.”     Ind. CAC ¶38.    Once J&J’s patent on

Remicade expired in 2016, the FDA approved three other

medications including Pfizer’s Inflectra and Merck’s Renflexis.



  1  Unless otherwise noted, the following facts are taken from the Direct
Purchaser’s Amended Complaint (Dir. AC, Doc. No. 12) and the Indirect
Purchasers’ Consolidated Amended Complaint (Ind. CAC, Doc. No. 53).   On
consideration of a Rule 12(b)(6) motion to dismiss, the allegations in the
plaintiff’s complaint are generally taken as true and all reasonable
inferences are drawn in favor of the claimant. See Phillips v. Cty. of
Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

                                    3
Dir. AC ¶16-19, Ind. CAC ¶4.      Competition from the introduction

of biosimilars into the infliximab market was expected to lower

prices for potentially lifesaving biologic medications that

otherwise might have been unaffordable for some patients. 2         Dir.

AC ¶14, ¶20.

    The Direct and Indirect Purchaser Plaintiffs argue that

insurance coverage is key to biologic infusion products like

infliximab because treatment is so expensive that most patients

will not be able to pay out of pocket.        Id. at ¶54.   Therefore,

infliximab products are either reimbursed by insurance

companies, or they are paid for by health care providers who

administer the drug through a “buy and bill” system where they

pay upfront for the drug then bill an insurer or third-party

payor for reimbursement.      Id. at ¶57.    Plaintiffs argue that

this system incentivizes providers to choose a biologic that is

“widely covered by insurance” to avoid the risk that their

reimbursement claim could be denied.        Id. at ¶58, ¶60.

    Defendants’ Biosimilar Readiness Plan

    1. Exclusive agreements

      Plaintiffs allege that Defendants’ exclusive contracts with

insurers block biosimilar competition in more than one way.


2
 Biologics can cost from $15,000 to $150,000 to administer to one patient.
Dir. AC ¶15. A single treatment of Remicade can cost approximately
$4,000, totaling approximately $26,000 for a full year of infusion
treatment. Ind. CAC at ¶3.
                                    4
Ind. CAC ¶47, 48.    Some contracts require insurers to deny

coverage for biosimilars altogether.    Other contractual

preconditions effectively preclude biosimilar competition.      For

example, the “fail first” exception, under which providers

cannot choose a biosimilar unless a patient has first failed to

respond to treatment with Remicade.    Dir. AC ¶23.

       2. Bundled rebates

       J&J allegedly uses bundled rebates as leverage over

insurers by threatening a rebate penalty in “many millions of

dollar[s] annually” if insurers do not enter contracts that

foreclose them from reimbursing competitor biosimilars.      Dir. AC

¶76.    First, J&J engages in multi-product bundling, linking

rebates for Remicade to other J&J drugs and medical devices that

their competitors do not offer.    Through this “portfolio

approach,” “insurers and providers that refuse to grant

exclusivity to Remicade would be forced to pay higher prices or

forego enhanced rebates on multiple J&J products.”     Id. at ¶84.

       Second, J&J also bundles demand from “contestable” patients

(new users of infliximab or those who have switched to a

biosimilar product) and “incontestable” patients (those “already

controlling their chronic conditions with Remicade are less

likely to switch to a lower-priced biosimilar.”).     Id. at ¶77.

J&J’s contracts threaten to deny rebates “on all Remicade

prescriptions if any infliximab biosimilar prescriptions are
                                5
reimbursed.”   Id. at ¶79.   Plaintiffs call this the “rebate

trap.”   Id. at ¶80, ¶139.

     3. Anticompetitive Effects

     Pricing data, insurance coverage, and overpayment are among

the anticompetitive effects of Defendants’ plan.    Although

Pfizer’s Inflectra and Merck’s Renflexis entered the market with

WAC’s (Wholesale Acquisition Cost or list price) at up to a 35%

discount to Remicade, Remicade’s WAC has increased since Pfizer

and Renflexis entered the market in 2016 and 2017.     Notably, J&J

“still has over a 90% market share.”    Id. at ¶102.

     Additionally, Plaintiffs show evidence that “between 2007

and 2017, Remicade’s Average Sales Price (“ASP”) increased more

than 62 percent.    Despite Remicade’s price hikes, unit sales of

Remicade have actually grown 15 percent. . .from 2012 to 2016.”

Ind. CAC. ¶109.    Providers, seeking to avoid rebate penalties,

allegedly choose not to stock Inflectra even when it is covered

by Medicare and other government programs, id. at ¶105,

shifting costs to the government, which is “forced to continue

reimbursing for Remicade, the more expensive product.”    Id.

Both Direct and Indirect Purchaser Plaintiffs allege they have

paid artificially inflated prices that are “substantially

greater than the prices they would have paid absent the unlawful

conduct alleged.”    Id. at ¶146; Ind. CAC ¶¶131-132, 137.

III. Legal Standard
                                  6
     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

Plaintiffs are required only to plead “a short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests, and . . . this

standard does not require detailed factual allegations.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

To survive a motion to dismiss, a complaint “must ‘state a claim

for relief that is plausible on its face.’”    Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).   We must accept well-pleaded

allegations in the complaints as true and construe them in the

light most favorable to Plaintiffs, drawing all reasonable

inferences in Plaintiffs’ favor.   Hartig Drug Co. Inc. v. Senju

Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016); Santiago v.

Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010).    “‘Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements do not suffice’” to defeat a Rule 12(b)(6)

motion to dismiss.   UniStrip Technologies, LLC v. LifeScan, Inc.

153 F.Supp.3d 728, 735-6 (E.D. Pa. 2015) (quoting Iqbal, 556

U.S. at 663).

     The plausibility standard “calls for enough fact to raise a

reasonable expectation that discovery will reveal evidence of

[the claim].”   Twombly, 550 U.S. at 556.   We also consider
                                 7
Plaintiffs’ allegations “about [Defendants’] anti-competitive

conduct as a whole, and [our] legal analysis must not ‘tightly

compartmentaliz[e] the various factual components’ of

[Plaintiffs’] allegations, ‘wiping the slate clean after

scrutiny of each.’”       In re Thalomid and Revlimid Antitrust

Litig., No. 14-6997 (KSH)(CLW), 2015 WL 9589217, at *16 (D.N.J.

Oct. 29, 2015).      “Antitrust complaints, in particular, are to be

liberally construed at this stage of the proceeding,” id.

because “inherent in such an action is the fact that all details

and specific facts relied upon cannot properly be set forth as

part of the pleadings.”       In re Neurontin Antitrust Litig., No.

1479, 2009 U.S. Dist. LEXIS 77475 at *36 (D.N.J. Aug. 27, 2009)

(citing Lucas Indus. v. Kendiesel, Inc., No. 93-4480, 1995 U.S.

Dist. LEXIS 7979, 1995 WL 350050, at *2 (D.N.J. June 9, 1995)).

IV. Discussion

     1. Direct and Indirect Purchaser Plaintiffs’ Joint Sherman

     Antitrust Act Claims

     Plaintiffs have asserted claims under Section 1 and 2 of

the Sherman Act and Section 3 of the Clayton Act. 3          Ind. ¶¶138-

144, ¶¶147 -152, ¶155, ¶¶159 – 162; Dir. AC ¶¶182-186, ¶174-177.

As it applies to J&J’s motion to dismiss Plaintiffs’ federal


3 Plaintiffs   and Defendants agree that Indirect Purchasers’ claims under
Section 3 of   the Clayton Act, and Direct Purchaser’s Claim under Section 1
and 2 of the   Sherman Act are “effectively the same.” (J&J Mot. at 11,
Pls’ Opp. at   28).
                                      8
antitrust claims, Eisai, Inc. v. Sanofi Aventis U.S., LLC, 821

F.3d 394, 402 n.11 (3d Cir. 2016) controls.    To sufficiently

plead an actionable federal antitrust violation, Plaintiffs must

allege facts establishing that J&J engaged in anticompetitive

conduct and that as a result, Plaintiffs suffered antitrust

injury.    Id.

     J&J attacks Plaintiffs’ federal antitrust allegations in

two primary ways.    First, J&J argues Plaintiffs have failed to

sufficiently plead antitrust injury.    Second, they argue

Plaintiffs have failed to sufficiently plead anticompetitive

conduct by Defendants.

     A. General Antitrust Injury

     “It is only anticompetitive conduct, or ‘a competition-

reducing aspect or effect of the defendant’s behavior,’ that

antitrust laws seek to curtail.”    Philadelphia Taxi Ass'n, Inc.

v. Uber Techs., Inc., 886 F.3d 332, 338 (3d Cir. 2018) (quoting

Alt. Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 344

(1990)).    To establish antitrust injury, Plaintiffs “must show

both that [Defendants] engaged in anticompetitive conduct and

that [they] suffered antitrust injury as a result.”    Eisai, Inc.

v. Sanofi Aventis U.S., LLC, 821 F.3d 394, 402 (3d Cir. 2016).

Antitrust injury is “‘injury of the type the antitrust laws were

intended to prevent and that flows from that which makes

defendants’ acts unlawful.’” Atl. Richfield Co., 495 U.S. at 334
                                9
(quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S.

477, 489 (1977).   “This standard, on a motion to dismiss,

requires an antitrust plaintiff to allege facts capable of

supporting a finding or inference that the purported

anticompetitive conduct produced increased prices, reduced

output, or otherwise affected the quantity or quality of the

product.” In re EpePen ((Epinephrine Injection, USP) Mktg.,

Sales Practices & Antitrust Litig., No. 2785, 2017 U.S. Dist.

LEXIS 209710, at *64, 65 (D. Kan. Dec. 21, 2017) (citing

National Collegiate Athletic Ass'n v. Board of Regents, 468 U.S.

85, 113 (1984); Cohlmia v. St. John Medical Center, 693 F.3d

1269, 1281 (10th Cir. 2012); Mathews v. Lancaster Gen. Hosp., 87

F.3d 624, 641 (3d Cir. 1996)).

     “The existence of antitrust injury is not typically

resolved through motions to dismiss” but rather “after

discovery, either on summary judgment or after trial.” Brader v.

Allegheny Gen. Hosp., 64 F.3d 869, 876 (3d Cir. 1995); In re

Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust

Litig., No. 13-md-2445, 2017 WL 4910673, at *14 (E.D. Pa. Oct.

30, 2017) (“Suboxone II”) (following “the Third Circuit’s

caution that the existence of antitrust injury is not typically

resolved through motions to dismiss.”).

     “[A plaintiff] need not allege proximate cause or antitrust

injury separately for each component of the alleged scheme. . .
                                10
[rather] [t]he injuries inflicted by [the defendant’s] allegedly

anticompetitive activities should, instead, be viewed as a

whole.’” In re Gabapentin Patent Litig., 649 F. Supp. 2d 340,

355-56 (D.N.J. 2009).

     We find that Direct and Indirect Purchaser Plaintiffs’

Amended Complaints sufficiently allege antitrust injury because

they show facts that make it plausible that J&J’s Biosimilar

Readiness Plan “prevent[ed] competition in the relevant product

market within the relevant geographic [and pharmaceutical]

market.”   Brader, 64 F.3d 869.   See Fuentes, 946 F.2d 196, 202

(3rd Cir. 1991) (finding sufficient to survive a motion to

dismiss where plaintiff pled that defendants’ actions excluded

him from access to the relevant medical care market and “by

eliminating him as a competitor. . . successfully reduced

competition for the defendants’ cardiological services.”).    In

this Court’s decision denying J&J’s motion to dismiss Pfizer’s

complaint, we found sufficient allegations of antitrust injury:

     J&J’s efforts to foreclose Pfizer from the market, as
     Pfizer has alleged, have led to increased prices for
     consumers and limited competitive options for end payors,
     providers, and patients. Pfizer provides detailed
     allegations regarding J&J’s exclusionary terms with many of
     the nation’s largest insurers, the incentive structure that
     forces end payors and providers into accepting those terms,
     Pfizer’s efforts to compete, including its guarantees that
     Inflectra would cost less than Remicade, and showed how
     market participants on many levels are injured from J&J’s
     ability to sell Remicade without having to compete with
     Inflectra and other biosimilars.

                                  11
Pfizer Inc. v. Johnson & Johnson and Janssen Biotech, Inc., 17-

cv-04180 at 14, Doc. No. 58.   Applying the same reasoning here,

since Plaintiffs allege antitrust injury based on the same

anticompetitive scheme at the heart of Pfizer’s complaint, they

have sufficiently pled antitrust injury.

     B. Anticompetitive Conduct

     “Anticompetitive conduct is the hallmark of an antitrust

claim.   An allegation of anticompetitive conduct is necessary

both to: (1) state a claim for attempted monopolization; and (2)

aver that a private plaintiff has suffered an antitrust injury.”

Philadelphia Taxi Ass'n, Inc. v. Uber Techs., Inc., 886 F.3d

332, 338 (3d Cir. 2018).   “Allegations of purportedly

anticompetitive conduct are meritless if those acts would cause

no deleterious effect on competition.”   Id. at 339.   In

assessing whether Plaintiffs have stated a plausible claim that

J&J’s conduct is anticompetitive, we follow the Third Circuit’s

approach and consider J&J’s alleged conduct “as a whole rather

than considering each aspect in isolation.”   LePage's Inc. v.

3M, 324 F.3d 141, 162 (3d Cir. 2003) (en banc).

     J&J poses three arguments for why Direct and Indirect

Purchaser Plaintiffs fail to sufficiently allege anticompetitive

conduct.   First, they argue that Plaintiffs “benefitted from”

“millions of dollars in rebates” and therefore made a free

choice in their own economic interest to purchase or reimburse
                                12
Remicade.   (J&J Mot. at 24).   Yet it is the coercive threat of

losing these rebates, under J&J’s contract terms, that is the

basis for Plaintiffs’ allegations of anticompetitive conduct.

  Plaintiffs argue that regardless of discounts and rebates

attached to their purchases of Remicade, as in Castro I, “[it is

that] because of [J&J’s] anticompetitive behavior which reduced

competition, they paid more for the [infliximab products] than

they would have absent [J&J’s] anticompetitive behavior,” Castro

v. Sanofi Pasteur Inc., No. 11-cv-7178 (JLL), 2012 WL 12516572

at *6 (D.N.J. Aug. 6, 2012).    Eisai acknowledged that since

exclusive dealing arrangements have the potential to confer

“economic benefits” on consumers, “such as assuring them the

availability of supply and price stability,” this kind of

exclusive agreement “does not constitute a per se violation of

the antitrust laws.”   Eisai, 821 F.3d 394, 403.   A Plaintiff

must go further and show that “‘the “probable effect” of the

arrangement is to substantially lessen competition, rather than

merely disadvantage rivals.’” Id. (quoting ZF Meritor, LLC v.

Easton Corp., 696 F.3d 254, 271 (3d Cir. 2012)).

  We find that Plaintiffs have cleared this hurdle by alleging

that J&J’s exclusive contracts and rebate bundles make it

impossible for competitors like Pfizer’s Inflectra to compete.

Plaintiffs alleged that Pfizer could never effectively offset

J&J’s rebates because the rebates are linked to such a wide
                                13
proportion of the patient market (the incontestable demand for

Remicade, comprised of patients unlikely to switch treatment),

and also linked, through J&J’s rebate bundles, to other J&J

products that Pfizer and Merck cannot offer.    Dir. AC ¶138.

Therefore, Plaintiffs have pled facts that make it plausible

that the “probable effect” of the Biosimilar Readiness Plan is

to “substantially lessen competition.”

  Compare Philadelphia Taxi Association, 886 F.3d 332, 340 (3d

Cir. 2018) (noting “it is well established that lower prices, as

long as they are not predatory, benefit consumers – ‘regardless

of how those prices are set;’” where the inundation of the taxi

market with Uber vehicles “bolstered competition by offering

customers lower prices, more available taxicabs”) with LePage’s

Inc. v. 3M, 324 F.3d 141, 163 (3d Cir.   2003)(finding price

increases following defendant’s rebate program “‘did not benefit

the ultimate consumer.’”).   The “benefit” Plaintiffs receive

through coercive rebates does not extinguish the plausibility of

their claim that they would have paid less for infliximab

products absent J&J’s anticompetitive scheme.   Dir. AC, ¶¶21-24,

102, 146.   See Hanover Shoe v. United Shoe Mach. Corp., 392 U.S.

481, 489 (1968); Castro I, 2012 WL 12516572, at *5-*8; In re

Hypodermic Prods. Antitrust Litig., MDL No. 1730, 2007 WL

1959225 at *7-*9 (D.N.J. June 29, 2007).


                                14
  Along the same lines, Defendants argue that Direct Purchaser

Plaintiff Rochester is “free to purchase Inflectra and Renflexis

whenever it likes, at prices it alleges to be lower than

Remicade’s.” (J&J Mot. at 25).   Yet Rochester has alleged that

it’s decision to purchase Remicade at supracompetitive prices is

a response to demand from providers who will not buy biosimilars

due to fear that they will not be widely reimbursed as a result

of exclusive agreements and rebate penalties faced by insurers.

     When Plaintiffs allege Defendants have monopolized a

relevant market, the Third Circuit inquires into whether a

monopolist’s anticompetitive conduct has “deprive[d] customers

of the ability to make a meaningful choice [between products].”

Eisai, 821 F.3d at 404 (quoting ZF Meritor, 696 F.3d at 285).

In the context of federal antitrust violations where Plaintiffs’

allegations “of exclusive dealing are not centered on pricing

practices alone,” “the ‘rule of reason’ test applies to

determine if the arrangement will ‘foreclose on competition in

such a substantial share of the relevant market so as to

adversely affect competition.’ In applying this test, the court

can consider ‘a showing of significant market power by the

defendant ..., substantial foreclosure [of the market] ...,

contracts of sufficient duration to prevent meaningful

competition by rivals ..., and whether there is evidence that

the dominant firm engaged in coercive behavior.’”   UniStrip
                                15
Technologies, LLC v. LifeScan, Inc. 153 F. Supp. 3d 728, 736

(E.D. Pa. 2015) (quoting Brooke Grp. Ltd. v. Brown & Williamson

Tobacco Corp., 509 U.S. 209 (1993) (citations omitted)).

  Here, as in UniStrip, Plaintiffs have “[pled] that . . . . the

exclusivity of the arrangements that [Defendant] has imposed on

[purchasers] of its products prevents competitors from entering

the market, not price competition,” UniStrip, 153 F. Supp. 3d at

736; Dir. AC ¶27; Ind. CAC ¶131.     So, we find that what

Defendants describe as “preference” for Remicade is plausibly

the effect of their coercive agreements.

  Third, Defendants attack Plaintiffs’ allegations of

anticompetitive conduct by arguing that biosimilar manufacturers

have failed to compete using multi-product bundles.     (Mot. at

28).   We addressed this same argument in denying J&J’s motion to

dismiss Pfizer’s claims.   Although bundling can be

anticompetitive when it “forecloses portions of the market to a

potential competitor who does not manufacture an equally diverse

group of products and who therefore cannot make a comparable

offer,” Eisai, 821 F.3d at 405, Pfizer is a multi-product

manufacturer and it did not allege that J&J hindered its ability

to compete on a bundle-to-bundle basis. “J&J’s multi-product

bundles, on their own, therefore do not present antitrust

concern.” (17-cv-04180 at 19, Doc. No. 58).


                                16
  See also LePage’s, 324 F.3d at 144 (focusing on whether

alleged monopolist’s bundling of its “Scotch brand transparent

tape with other products enabled it to unlawfully maintain its

monopoly power,” not on whether competitor was able to offer

competitive bundles.).   See also SmithKline Corp. v. Eli Lilly &

Co., 575 F.2d 1056 (3d Cir. 1978) (although a competitor

manufacturer could have offered a competing bundle of products,

the Third Circuit did not require SmithKline to allege an

inability to compete using multi-product bundles).

  In addition to multi-product bundling, Plaintiffs argue that

Defendants’ bundling of demand has anticompetitive effects.

Dir. AC ¶79.   The threat of losing rebates on all Remicade

prescriptions (including incontestable demand) is similar to the

effect of defendants’ anticompetitive conduct in Dentsply, where

“the threat to cut off supply ultimately provided customers with

no choice but to continue purchasing from the defendants.”

Eisai, 821 F.3d at 406 (quoting United States v. Dentsply Int'l,

Inc., 399 F.3d 181, 189–96 (3d Cir. 2005)).

     Here, Plaintiffs allege that Defendants’ exclusive

agreements pose precisely that kind of threat.   First, through

“fail first” provisions that function effectively as exclusive

agreements (Plaintiffs allege it is highly unlikely a physician

would prescribe a biosimilar that has “no clinically meaningful

difference” to Remicade once a patient has not responded to
                                17
treatment with the reference drug).    Dir. AC ¶73.   Second,

through the “rebate trap” in which J&J threatens “a financial

penalty of withholding rebate payments if insurers reimburse for

any infliximab product other than Remicade.”    Dir. AC ¶77.

Unlike in Eisai, where plaintiff “customers did not risk

penalties . . . for terminating the [defendant’s program] or

violating its terms,” 821 F.3d at 406, here, Plaintiff

purchasers allege the risk of rebate penalties forecloses

competition by biosimilars who cannot financially offset the

losses posed to purchasers through J&J’s rebate threats. See

LePage’s, 324 F.3d at 160 (finding actionable Sherman Act claims

where plaintiff showed evidence that defendant’s rebates coerced

distributors to “forego purchasing from [plaintiff competitor

tape manufacturer] if they wished to obtain rebates on 3M’s

products,” and to “either drop any non-Scotch products, or lose

the maximum rebate.”).

       Assessing anticompetitive conduct, we look to whether

Defendants’ alleged conduct “as a whole, caused or was likely to

cause anticompetitive effects in the relevant market.”     Eisai at

408.    See LePage’s, 324 F.3d 141 (“The relevant inquiry is the

anticompetitive effect of [Defendant manufacturer’s]

exclusionary practices considered together.    As the Supreme

Court recognized in Cont'l Ore Co. v. Union Carbide & Carbon

Corp., 370 U.S. 690, 699 (1962), the courts must look to the
                                18
monopolist's conduct taken as a whole rather than considering

each aspect in isolation.   Plaintiffs’ allegations of bundled

rebates make it plausible that Defendants’ conduct had the

effect of foreclosing competition in the infliximab market,

resulting in Plaintiffs paying supracompetitive prices for

infliximab products.

     C. Allegations Supporting Competitors’ Efforts to Compete

     Last, Defendants argue that Plaintiffs have failed to

allege specific facts showing that biosimilar manufacturers were

unable to offer competitive prices, rather than simply unwilling

to engage in price competition.    (J&J Mot. at 12).   See J&J Mot.

at 33-34 (suggesting that “[t]he fact that Pfizer and Merck’s

list prices were lower does not establish an actual effort to

compete,” and arguing that Average Sales Price is not an

accurate measure of whether prices paid by purchasers are

increasing or decreasing since it factors in rebates and

discounts.).   Defendants also argue that Remicade’s ASP has

declined since Plaintiffs’ pleadings, invalidating Plaintiffs’

allegations of competitive harm.    Plaintiffs argue that

competitive pricing is not a pleading requirement and that

nevertheless they have so alleged.    See Direct AC, ¶102.

     We agree with Plaintiffs that the accuracy of ASP pricing

data cannot be resolved on a motion to dismiss.    See In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d
                                19
Cir. 1997) (“[A] district court ruling on a motion to dismiss

may not consider matters extraneous to the pleadings.”)   See In

re Propranolol Antitrust Litig., 249 F. Supp. 3d 712, 720

(S.D.N.Y. 2017) (“While discovery may ultimately prove

plaintiffs’ pricing data less than accurate, on a motion to

dismiss the Court takes all well-plead allegations as true[.]”).

Essentially, what makes Plaintiffs’ complaints plausible is not

the allegation that competitors have priced their biosimilars

lower than Remicade, but that J&J has maintained dominance over

the infliximab market, despite the entry of biosimilars, “not

through price competition, but through its exclusionary

contracting scheme.” (Pls’ Opp. at 41).   Discovery will help

determine “whether [J&J] foreclosed a substantial share of the

market such that competition has been harmed.”    ZF Meritor, 696

F.3d at 283 (citing Tampa Elec. Co. v. Nashville Coal Co., 365

U.S. 320, 326–28 (1961)).   For the foregoing reasons, we deny

J&J’s Motion to Dismiss Direct and Indirect Purchaser

Plaintiffs’ federal antitrust claims.

     2. Indirect Purchasers’ Additional Arguments

     A. Sham Litigation and Walker Process Patent Fraud

     Indirect Purchaser Plaintiffs additionally allege that J&J

aimed to delay the entry of biosimilars through sham patent

litigation and a Citizen’s Petition to the FDA.   Ind. CAC ¶¶,

100-102, 193-194.   Defendants argue they are immune from patent
                                 20
suit where Plaintiffs fail to sufficiently plead that the patent

litigation was meritless when filed or that it delayed the entry

of competitor biosimilars into the infliximab market.   (J&J Mot.

at 35).

     Under the Noerr-Pennington doctrine, “‘[t]hose who petition

[the] government for redress are generally immune from antitrust

liability.’” Prof’l Real Estate Inv’rs, Inc. v. Columbia

Pictures Indus., 508 U.S. 49, 56 (1993) (“PRE”).   Noerr-

Pennington immunity, however, is not absolute.   “[A]ctivity

‘ostensibly directed toward influencing governmental action’

does not qualify for [first amendment] immunity if it ‘is a mere

sham to cover ... an attempt to interfere directly with the

business relationships of a competitor.’” Id. at 51 (quoting E.

R.R. Presidents Conference v. Noerr Motor Freight, Inc., 365

U.S. 127, 144 (1961)).

     To establish that a lawsuit qualifies as a “sham,” and will

not be immune from suit under Noerr-Pennington, a two-part test

is applied.   First, we assess whether the lawsuit is

“objectively baseless in the sense that no reasonable litigant

could realistically expect success on the merits,” and we apply

a “probable cause” standard, assessing whether the litigant at

the time of filing, has a “reasonable belief that there is a

chance that a claim may be held valid upon adjudication.” Id.

(quoting PRE, 508 U.S. at 62).    Second, “[o]nly if challenged
                                 21
litigation is objectively meritless may a court examine the

litigant’s subjective motivation.” Then, “the court should focus

on whether the baseless lawsuit conceals an attempt to

interfere directly with the business relationships of a

competitor through the use of the governmental process—as

opposed to the outcome of that process—as an anticompetitive

weapon.” In re Wellbutrin XL Antitrust Litig., 868 F.3d 132, 148

(3d Cir. 2017) (quoting PRE, 508 U.S. at 60-61).   To establish

that Noerr immunity should not apply, the plaintiff must then

prove “the challenged lawsuit is ‘causally linked’ to an

antitrust injury.”   Id. at 149.

     We first ask “whether [J&J] could have perceived ‘some

likelihood of success’ in their case at the time of filing.”

Id. at 150, (quoting PRE, 508 U.S. at 65; Rohm & Haas Co. v.

Brotech Corp., 127 F.3d 1089, 1093 (Fed. Cir. 1997).     Plaintiffs

argue that Janssen’s patent lawsuit against Celltrion and

Hospira (later acquired by Defendants’ competitor Pfizer) lacked

a legitimate basis and was intended to forestall competition,

Ind. CAC ¶102-106, based on three allegations: first, that the

patent was held invalid by the U.S. District Court for the

District of Massachusetts because the antibodies they were

claiming protection for “had been disclosed and claimed in an

earlier patent,” id. at ¶102; second that the U.S. Court of

Appeals for the Federal Circuit affirmed the U.S. Patent and
                                22
Trial Appeal Board’s ruling that the same patent was invalid;

and third, after filing a patent infringement suit against

Samsung (manufacturer of the competitor biosimilar, Renflexis)

Defendants’ eventually voluntarily dismissed their remaining

infringement claims against Celltrion and Hospira.   Id. at ¶105.

     Plaintiffs try to imply that if Defendants already had

patent protection for an antibody in Remicade, filing a

subsequent patent suit for the same antibody makes it plausible

that they knew the suit was meritless.   Yet, the Third Circuit

warned against using the outcome of a patent case as evidence

that the defendants knew the litigation was a sham at the time

of filing.   See In re Wellbutrin XL Antitrust Litig. 868 F.3d at

149 (directing that a court should “resist the . . . temptation

to engage in post hoc reasoning by concluding that an ultimately

unsuccessful action must have been unreasonable or without

foundation” just because an antitrust defendant “has lost the

underlying [patent] litigation.”).

     In lieu of Noerr-Pennington’s test for sham litigation,

Plaintiffs argue that under Hanover’s “more flexible

standard[,]. . . appropriate when dealing with a pattern of

petitioning,” we should apply a “holistic review that may

include looking at the defendant’s filing success – i.e., win-

loss percentage – as circumstantial evidence of the defendants’

subjective motivations.”   Hanover 3201 Realty, LLC v. Vill.
                                 23
Supermarkets, Inc., 806 F.3d 162, 180-81 (3d Cir. 2015).      We are

unpersuaded.   The cases Plaintiffs cite are distinguishable

because the “series of legal proceedings” that trigger holistic

review under Cal. Motor Transp. Co. v. Trucking Unlimited, 404

U.S. 508 (1972) involve instances where defendants filed

“fourteen state and administrative lawsuits.”    Waugh Chapel S.,

LLC v. United Food & Commer. Workers Union Local 27, 728 F.3d

354, 365 (4th Cir. 2013).    Even recognizing that as few as

“‘four lawsuits and a [Citizen’s] petition’” could satisfy

Noerr-Pennington, In re Wellbutrin, 868 F.3d at 157, here, by

contrast, Plaintiffs allege only two proceedings against

competitors, not the plaintiffs themselves.    See Id. (“When the

Appellants' serial petitioning claim is reduced to only the

lawsuits against Anchen and Abrika, both of which GSK withdrew

from, it must fail. . . .two proceedings — each against an

independent defendant — does not constitute a pattern.”).      Here,

Plaintiffs’ allegations do not show “a pattern of baseless,

repetitive claims,”    Cal. Motor, 404 U.S. at 513, that are part

of Defendants’ alleged scheme of monopolization.

     Additionally, Indirect Purchaser Plaintiffs fail to allege

that biosimilar competitors were forestalled from entering the

infliximab market.    See In re Wellbutrin, 868 F.3d at 147

(dismissing sham litigation claims even where Plaintiffs did

allege that delayed entry of generics stalled competition).     We
                                24
find Indirect Purchaser Plaintiffs’ sham litigation allegation

lacks “some reasonable particularity in pleading,” In re

Neurontin Antitrust Litig., No. 1479, 2009 U.S. Dist. LEXIS

77475 at *36 (D.N.J. Aug. 27, 2009), and therefore dismiss it.

     Defendants also argue that Plaintiffs’ allegations are too

vague to meet the Supreme Court’s Walker Process Equip., Inc. v.

Food Mach. & Chem. Corp., 382 U.S. 172, 86 S. Ct. 347 (1965)

standard, under which “[f]raudulent procurement of a patent. . .

. can provide the basis for antitrust liability” such as

monopolization of a relevant market.   In re Lipitor Antitrust

Litig., 868 F.3d 231, 266 (3d Cir. 2017).

     A plaintiff alleging fraud must “state with particularity

the circumstances constituting fraud or mistake.   Malice,

intent, knowledge, and other conditions of a person’s mind may

be alleged generally.”   Fed. R. Civ. P. 9(b).   See United States

ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812

F.3d 294, 307 (3d Cir. 2016) (quoting In re Rockefeller Ctr.

Props., Inc. Sec. Litig., 311 F.3d 198, 217 (3d Cir. 2002)). (“A

plaintiff alleging fraud must therefore support its allegations

‘with all of the essential factual background that would

accompany the first paragraph of any newspaper story – that is,

the who, what, when, where and how of the events at issue.’”).

     To establish a Walker Process fraud, “a plaintiff must, in

part, demonstrate ‘(1) a false representation or deliberate
                                25
omission of a fact material to patentability, (2) made with the

intent to deceive the patent examiner, (3) on which the examiner

justifiably relied in granting the patent, and (4) but for which

misrepresentation or deliberate omission the patent would not

have been granted.’” In re Lipitor, 868 F.3d at 266 (quoting

C.R. Bard, Inc. v. M3 Sys., 157 F.3d 1340, 1364 (Fed. Cir.

1998)).

     Indirect Purchaser Plaintiffs’ Walker Process patent fraud

allegations lack the requisite specificity to allow us to draw a

“reasonable inference” that J&J is liable for Walker Process

fraud.    As the Third Circuit directed in In re Lipitor,

“under Twombly, the question is actually whether the

Complaint plausibly alleges [that Defendants materially

misrepresented facts to a patent examiner, without which the

patent would not have been granted].”’” 868 F.3d 231, 266 (3d

Cir. 2017) (quoting Wyeth Holdings Corp., 2012 U.S. Dist. LEXIS

26912, at *11).    Submitting “affirmatively ‘false’ or

‘misleading’ CSI data to the PTO. . ., [where] that data was

intended to, and did, deceive the PTO into issuing the ‘995

patent” constituted plausible a Walker Process claim in In re

Lipitor Antitrust Litig., No. MDL No. 2332, 2013 U.S. Dist.

LEXIS 126468 at *70 (D.N.J. Sep. 5, 2013) (“Lipitor I”).

     Here, by contrast, Indirect Purchaser Plaintiffs do not

plead with specificity the substance of alleged “misleading
                                26
statements,” Ind. CAC ¶196, or Janssen’s specific “manipulative

and deceptive practices” before the PTO, or how specifically

Defendants “breached its duty of candor and engaged in

inequitable conduct before the Patent Office to obtain its ‘396

patent.’” Id. ¶¶97-98.   Furthermore, “[a] finding of inequitable

conduct does not, by itself, suffice to support a finding of

Walker Process fraud.”   King Drug Co. of Florence v. Cephalon,

Inc., Civ. A. No. 2:06-cv-1797, 2014 U.S. Dist. LEXIS 32508 at

*36 (E.D. Pa. March 12, 2014) (quoting Dippin' Dots, Inc. v.

Mosey, 476 F.3d 1337, 1346 (Fed. Cir. 2007)).

     For the aforesaid reasons, we grant Defendants’ motion to

dismiss Count VI of Indirect Purchaser Plaintiffs’ Consolidated

Amended Complaint, alleging Walker Process Fraud.

     B. Indirect Purchasers’ State and Consumer Protection

Antitrust Claims

     1. Standing to bring state antitrust claims

     Indirect Purchaser Plaintiffs, employee benefit health

plans covering and reimbursing health care for “thousands of

beneficiaries in states throughout the country” (Opp. at 39),

allege that Defendants violated state antitrust statutes in

twenty-nine states. Ind. CAC ¶¶169-185.   Defendants argue that

these state antitrust and consumer protection claims should be

dismissed because Plaintiffs lack Article III standing to sue

under the laws of states where they have not yet paid or
                                27
reimbursed for Remicade.    4   Defendants concede Plaintiffs have

standing in Florida, Michigan, New York, and West Virginia,

where “plaintiffs either reside or allege that their members

purchased Remicade.” (J&J Mot. at 32).       Plaintiffs argue they do

have standing even where they have “not yet identified purchases

or reimbursements,” because Defendants’ alleged anticompetitive

scheme “makes it likely [Plaintiffs] will be required to

reimburse for purchases at higher prices for fewer choices of

drugs in all jurisdictions alleged.” (Pls’ Opp. at 39).

     For Article III standing, a plaintiff must show “‘(1) an

injury-in-fact, which is an invasion of a legally protected

interest that is (a) concrete and particularized, and (b) actual

or imminent, not conjectural or hypothetical; (2) a causal

connection between the injury and the conduct complained of; and

(3) that it must be likely, as opposed to merely speculative,

that the injury will be redressed by a favorable decision.’”          In

re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143, 157 (E.D. Pa.

2009) (quoting Winer Family Trust v. Queen, 503 F.3d 319, 325

(3d Cir. 2007)).    “The injury-in-fact requirement is ‘very

generous’ to claimants, demanding only that the claimant


4
 Defendants argue that “[t]he Indirect Purchasers lack [Article III]
standing to bring claims under the antitrust and/or consumer protection
laws of the following states: Arizona, Arkansas, California, District of
Columbia, Hawaii, Iowa, Kansas, Maine, Montana, Minnesota, Mississippi,
Nebraska, Nevada, New Hampshire, New Mexico, North Carolina, North Dakota,
Oregon, Rhode Island, South Dakota, Tennessee, Utah, Wisconsin, Vermont,
and the Virgin Islands.” (J&J Mot. at 33).
                                    28
‘allege[ ] some specific, “identifiable trifle” of

injury.’” Bowman v. Wilson, 672 F.2d 1145, 1151 (3d Cir.

1982) (quoting SCRAP, 412 U.S. 669, 686-90 & 689 n.14).      See

Cottrell v. Alcon Labs., 874 F.3d 154, 162 (3d Cir. 2017). “‘In

the context of a motion to dismiss, we have held that the

[i]njury-in-fact element is not Mount Everest.”   Blunt v. Lower

Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir. 2014)   “‘At the

pleading stage, general factual allegations of injury resulting

from the defendant's conduct may suffice.’” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 561 (1992).   “[T]he Supreme Court has

repeatedly recognized that financial or economic interests are

‘legally protected interests’ for purposes of the standing

doctrine.” Cottrell v. Alcon Labs., 874 F.3d 154, 164 (3d Cir.

2017).   “Both federal law and state law — including state

statutes – ‘can create interests that support standing in

federal courts.’” Id. at 165 (quoting Cantrell v. City of Long

Beach, 241 F.3d 674, 684 (9th Cir. 2001)(internal citations

omitted)).

     We find Indirect Purchaser Plaintiffs have Article III

standing to bring their state law claims.   Drawing ‘all

reasonable inferences in Plaintiffs’ favor, Hartig Drug Co.

Inc., 836 F.3d at 268, Defendants’ alleged ongoing

anticompetitive scheme resulting in overcharges to Plaintiffs

makes it plausible that Plaintiffs are “imminently threatened
                                29
with a concrete and particularized ‘injury in fact’ that is

fairly traceable to the challenged action of the defendant and

likely to be redressed by a favorable judicial decision.”

Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S.

Ct. 1377, 1386 (2014)). “That a suit may be a class action . . .

adds nothing to the question of standing, for even named

plaintiffs who represent a class must allege and show that they

personally have been injured, not that injury has been suffered

by other, unidentified members of the class to which they belong

and which they purport to represent.” In re Niaspan Antitrust

Litig., 42 F. Supp. 3d 735, 758 (E.D. Pa. 2014) (quoting    Lewis

v. Casey, 518 U.S. 343, 357 (1996).   “The Supreme Court has

repeatedly affirmed the ability of Congress to ‘cast the

standing net broadly’ and to grant individuals the ability to

sue to enforce their statutory rights.” In re Horizon Healthcare

Servs. Data Breach Litig., 846 F.3d 625, 635 (3d Cir.

2017)(quoting FEC v. Akins, 524 U.S. 11, 19 (1998)).

     Defendants try to argue that named, as distinct from

absent, Indirect Purchaser Plaintiffs have not alleged an injury

in fact in states where Remicade has not yet been paid for or

reimbursed.   This argument, however, cannot overcome the Third

Circuit’s holding that so long as one named plaintiff has

established Article III standing, unidentified members of the

class will not block class standing on a motion to dismiss.    See
                                30
In re Horizon Healthcare Servs. Data Breach Litig., 846 F.3d

625, 634 (3d Cir. 2017) (“at least one of the four named

Plaintiffs must have Article III standing in order to maintain

this class action.”).   It plausible that named Plaintiffs

suffered antitrust injury by paying overcharges for infliximab

in four states where they paid for or reimbursed Remicade.

Accordingly, since Plaintiffs cover beneficiaries in numerous

other states, they face an imminent threat of injury in fact in

those states as well.   Therefore, under Krell v. Prudential Ins.

Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice Litig.

Agent Actions), 148 F.3d 283, 306-07 (3d Cir. 1998), “[o]nce

Article III standing ‘is determined vis-à-vis the named parties

... there remains no further separate class standing requirement

in the constitutional sense.’”

     As in In re Chocolate Confectionary Antitrust Litig. and

Ortiz v. Fibreboard Corp., 527 U.S. 815, 119 S. Ct. 2295 (1999)

and Amchem Prods. v. Windsor, 521 U.S. 591 (1997), Indirect

Purchaser Plaintiffs’ “capacity to represent individuals from

[states other than where Indirect Purchasers reside] depends

upon obtaining class certification.”    Therefore, “[t]hese class

certification issues are ‘logically antecedent’ to the standing

concerns,” and deferring ruling on them until class

certification is appropriate.    In re Chocolate Confectionary

Antitrust Litig., 602 F. Supp. 2d 538, 579-80 (M.D. Pa. 2009).
                                31
     2. Plausibility of Alleged State Antitrust Violations

     Defendants also argue that Indirect Purchaser Plaintiffs

fail to allege sufficient facts to make their state antitrust

claims plausible under the requirements of various state laws.

Plaintiffs withdraw their claims under the law of the Virgin

Islands and Rhode Islands’ consumer protection statute;

therefore, those claims are dismissed with prejudice.

     First, Defendants argue that Indirect Purchaser Plaintiffs

fail to allege a “significant nexus to the state,” as required

by state antitrust laws in the District of Columbia,

Mississippi, North Carolina, South Dakota, Tennessee, and West

Virginia.   (J&J Mot. at 46).

  District of Columbia:

  We find that under Sun Dun, Inc. of Wash. v. Coca-Cola Co.,

740 F. Supp. 381 (D. Md. 1990), Indirect Purchaser Plaintiffs’

allegations are sufficient to survive Defendants’ motion.

Plaintiffs allege that “District of Columbia Purchasers paid

supracompetitive, artificially inflated prices for infliximab.”

Ind. CAC ¶167.   As the Court held in Sun Dun, “[a]lthough the

allegations in the Amended Complaint are vague in terms of

the situs of harm, . . . they are sufficient to withstand

defendants' motions to dismiss the claims based on the D.C.

Code.”   740 F. Supp. at 396.   We apply Sun Dun’s reasoning that

the question whether Indirect Purchaser Plaintiffs’ state
                                32
antitrust claims under D.C. Code are barred because they are

“interstate in nature,” “must await discovery and any motions

for summary judgment which defendants choose to file.”    Id. at

397.

  Mississippi:

  We agree with Plaintiffs that Standard Oil Co. of Ky. v.

State, 107 Miss. 377, 65 So. 468 (1914) controls, and they are

not, as Defendants argue, required to plead “at least some

conduct by defendant which was performed wholly intrastate.” In

re Microsoft Corp. Antitrust Litig., MDL No. 1332, 2003 WL

22070561 at *7 (D. Md. Aug. 22, 2003).    Here, Plaintiffs have

alleged more than the single factual allegation that warranted

dismissal in In re Microsoft Corp. Antitrust Litig., instead

alleging that Defendants acted in restraint of trade which

resulted in Mississippi purchasers paying supracompetitive,

artificially inflated prices for infliximab. Ind. CAC ¶174.

       North Carolina:

       Plaintiffs concede that the law is unsettled as to whether

indirect purchasers claiming violations of North Carolina

antitrust laws are required to allege “a substantial in-state

effect on North Carolina trade or commerce,” Lawrence v. UMLIC-

Five Corp., No. 06 CVS 20643, 2007 NCBC LEXIS 20, at *51 (N.C.

Super. Ct. June 18, 2007).    We are persuaded that Plaintiffs’

allegations that Defendants restrained trade by monopolizing the
                                33
North Carolina infliximab market, resulting in North Carolina

purchasers paying artificially inflated prices for infliximab,

and substantially affecting North Carolina commerce, Ind. CAC

¶180, are sufficiently pled to survive this motion.    The fact-

based inquiry can take place after discovery, at summary

judgment. See In re Refrigerant Compressors Antitrust Litig.,

No. 2:09-md02042, 2013 WL 1431756 (E.D. Mich. Apr. 9, 2013); In

re Flonase Antitrust Litig., 692 F. Supp. 2d 524, 540-41 (E.D.

Pa. 2010).

     South Dakota:

     Under In re DRAM Antitrust Litigation, 516 F. Supp. 2d

1072, 1098-99 (N.D. Cal. 2007), directing that “South Dakota's

antitrust statute should be read to cover unlawful

anticompetitive conduct, . . . as long as any part of it takes

place or has an effect within the state,” here, Plaintiffs’

claim may proceed because they allege that anticompetitive

effects of Defendants’ conduct took place within the state:

“South Dakota purchasers paid supracompetitive, artificially

inflated prices for infliximab.” Ind. CAC ¶184.

     Tennessee:

     We find that Indirect Purchaser Plaintiffs have

sufficiently alleged a violation of Tennessee’s antitrust laws

under the rule from Standard Oil Co. v. State, 100 S.W. 705

(Tenn. 1906) that challenged conduct is sufficiently
                                34
“intrastate” to proceed under Tennessee antitrust laws where “it

occurred after the product had been imported, not before. . .

.the products arrive in Tennessee.”    FTC v. Mylan Labs., Inc.,

62 F. Supp. 2d 25, 51 (D.D.C. 1999).    Here, Plaintiffs allege

that the defendants engaged in anticompetitive behavior by

forcing providers and other companies to enter into

anticompetitive agreements on a state by state basis, and that

Remicade is administered in person – suggesting that the

anticompetitive conduct had not been completed by the time

Remicade was imported to Tennessee.    Indir. CAC ¶¶122-123.

Therefore, their Tennessee state antitrust claims may proceed.

  West Virginia:

  We find that Plaintiffs have alleged a sufficient “causal

connection,” In re Magnesium Oxide Antitrust Litig., No. 10-5943

(DRD), 2011 WL 5008090, at *8 n.10 (D.N.J. Oct. 20, 2011),

between Defendants’ alleged anticompetitive conduct and the

resulting in-state effect.   Here, Indirect Purchaser Plaintiffs

have pled that “Defendants agreed to, and did in fact, act in

restraint of trade or commerce by illegally monopolizing and

attempting to monopolize the market for infliximab in West

Virginia.   West Virginia purchasers paid supracompetitive,

artificially inflated prices for infliximab.” Indir. CAC ¶188.

Thus, where they have pled that anticompetitive conduct caused


                                35
purchasers in West Virginia to sustain overcharges for

infliximab, their West Virginia antitrust claims may proceed.

    Second, Defendants argue that Indirect Purchaser Plaintiffs

fail to allege requisite concerted activity under the laws of

California, Kansas, New York, and Tennessee. 5       We find Plaintiffs

have sufficiently pled allegations that Defendants “engaged in a

vertical price-fixing scheme and attempted and conspired to

monopolize the respective markets by coercing major insurers

into exclusive agreements.”      Indir. CAC ¶¶51-58.     See Dimidowich

v. Bell & Howell, 803 F.2d 1473, 1478 (9th Cir. 1986), opinion

modified on denial of reh’g, 810 F.2d 1517 (conspiracy based on

coercion actionable under California law). Therefore,

Plaintiffs’ state antitrust claims under California, Kansas, New

York, and Tennessee may proceed.

    3. Consumer Protection Claims

      Defendants move to dismiss Indirect Purchaser Plaintiffs’

allegations that J&J violated state consumer protection statutes

of Arkansas, California, District of Columbia, Florida, Hawaii,

Montana, Nevada, New Hampshire, New Mexico, New York, North



5 See Cal. Bus. & Prof. Code § 16720 (“A trust is a combination of
capital, skill, or acts by two or more persons”) (emphasis added); See
Kan. Stat. Ann. § 50-101 (prohibiting participation in trusts); See N.Y.
Gen. Bus. Law § 340(1) (declaring a “contract, agreement, arrangement, or
combination” in restraint of trade to be illegal) (emphasis added); See
Tenn. Code Ann. § 47-25-101 (outlawing “arrangements, contracts,
agreements, trusts, or combinations” in restraint of trade) (emphasis
added). (J&J Mot. at 50).
                                    36
Carolina, Rhode Island, Utah, Vermont, and West Virginia.   Ind.

CAC ¶¶225-242.

     First, Defendants argue that District of Columbia consumer

protection claims can only be asserted by consumers, not

indirect purchaser plaintiffs. (J&J Mot. at 47).

     District of Columbia:

     “‘[A valid claim for relief under the [D.C. Consumer

Protection Procedures Act, D.C. Code §28-3901 to -3913] CPPA

must originate out of a consumer transaction.’”    In re Cast Iron

Soil Pipe & Fittings Antitrust Litig., No. 1:14-md-2508, 2015 WL

5166014, at *30 (E.D. Tenn. June 24, 2015).   The CPPA defines a

consumer transaction as a “purchase . . . for personal,

household, or family purposes,” D.C. Code §28-3901(a)(2)(B)(i).

Under Adam A. Weschler & Son, Inc. v. Klank, 561 A.2d 1003, 1005

(1989), a “consumer transaction” will be covered by the CPPA if

it involves “the ultimate retail customer,” a “purchaser not

engaged in the regular business of purchasing this type of goods

or service and reselling it.”   Here, where health-plan members’

use of Remicade is “personal” (the drug is used to treat chronic

autoimmune diseases), and where the Indirect Purchasers

(employee benefit plans) do not resell the drug to their

members, the sale of Remicade falls within the protection of the

CPPA because it involves the “ultimate retail customer, . . .

the individual member of the consuming public.” Id. at 1005.
                                37
  Additionally, we find Indirect Purchasers are “non-profit”

organizations under the CPPA, and therefore may “on behalf of

itself or any of its members, . . . bring an action seeking

relief from the use of a trade practice in violation of a law of

the District.”    D.C. Code §28-3901(a)(14), D.C. Code §28-

3905(k)(1)(C).

  Second, Defendants’ argument that Indirect Purchaser

Plaintiffs’ state consumer protection claims are insufficiently

pled under the “substantial nexus” requirement of California,

New York and North Carolina fails because Plaintiffs allege that

Defendants’ exclusionary scheme resulted in Remicade and other

infliximab products being sold at artificially inflated prices

and caused overcharges in those states.   See Cast Iron, 2015 WL

5166014 at *31; In re Suboxone (Buprenorphine Hydrochloride &

Naloxone) Antitrust Litig., 64 F. Supp. 3d 665, 669 (E.D. Pa.

2014) 699, 702 (“The End Payors have alleged that overcharges

occurred in California, which is sufficient to establish an

intrastate nexus.” “As with California, the End Payors have

pleaded that overcharges occurred in New York. Therefore, I do

not agree with Reckitt's argument that this claim should be

dismissed.”).    See In re Auto. Parts Antitrust Litig., 50 F.

Supp. 3d 869 (E.D. Mich. 2014) (finding a sufficiently alleged

nexus with North Carolina where indirect purchaser plaintiffs


                                 38
pled they were “were harmed by paying supracompetitive,

artificially inflated prices.”).

    Third, Defendants argue that Indirect Purchaser Plaintiffs

fail to state a claim under consumer protection laws of New

Mexico, New York, and Utah, which require an unconscionable,

unfair or deceptive act. 6    Defendants’ argument here is

essentially that made by defendants in In re Dynamic Random

Access Memory Antitrust Litig., that the consumer protection

statutes “are not meant to cover, and cannot be interpreted to

cover, antitrust violations brought by indirect purchasers of

goods.” 516 F. Supp. 2d 1072, 1106 (N.D. Cal. 2007).

    Nevertheless, although we find Plaintiffs’ allegations fail to

establish “deceptive” conduct (we have dismissed their sham

patent litigation and Walker Process patent fraud claims), they

have sufficiently alleged “unconscionable” or “unfair” acts

under the consumer protection statutes of New Mexico and Utah.

See In re Dynamic Random Access Memory Antitrust Litig., 516 F.

Supp. 2d 1072, 1118 (N.D. Cal. 2007) (finding “a single



6 See “N.M. Stat. Ann. § 57-12-2(E) (2009) (unconscionable conduct
constitutes acts or practices that “take[] advantage of the lack of
knowledge, ability, experience or capacity of a person to a grossly unfair
degree” or “result[] in a gross disparity between the value received by
Case 2:17-cv-04326-JCJ Document 67-1 Filed 04/09/18 Page 52 of 56 42
10300721 a person and the price paid”). See New York General Business Law
§ 349(h) (conferring a private right of action only to a “person who has
been injured by reason of” a deceptive act or practice).” (MTD at 53).
See Utah Code Ann. § 13-11-1 et seq. (requiring deceptive and
unconscionable acts).
                                   39
statement” alleging that “defendants’ publicly provided pre-

textual and false justifications regarding their price

increases’. . . .insufficient” to qualify as “deceptive” conduct

under the [Utah] Consumer Sales Practice Act.).

  Here, in contrast to the DRAM plaintiffs’ “bare allegation” of

deception, Plaintiffs have pled “unconscionable” conduct by

alleging Defendants coerced insurers and providers into covering

or buying only Remicade, to the exclusion of lower-priced

biosimilars, resulting in overcharges to purchasers in, among

other states, Utah.   Ind. CAC ¶¶236 (a), 237 (a), 240 (c)).   See

In re Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d

1033, 1081 (S.D. Cal. 2017 (holding that allegations of

“‘significant artificial increases’ to product price and even

allegations solely of ‘pa[ying] more for’ products as validly

pled for purposes of the [New Mexico Unfair Trade Practices Act

("NMUTPA")]; finding Plaintiffs’ allegations of “price

increases, sales tactics, and refusal to offer certain products

under flagship labels that, taken together, plausibly allege a

gross disparity in pricing.”).

  However, Plaintiffs’ New York consumer protection claim (under

General Business Law §349) must fail because New York’s law

requires a plaintiff to “allege both a deceptive act or practice

directed toward consumers and that such act or practice resulted

in actual injury to a plaintiff.” Blue Cross & Blue Shield of
                                40
N.J., Inc. v. Philip Morris USA Inc., 3 N.Y.3d 200, 785 N.Y.S.2d

399, 818 N.E.2d 1140, 1143 (2004) (emphasis added).

  Fourth, Defendants argue that Indirect Purchaser Plaintiffs

are barred from bringing claims under West Virginia’s Consumer

Credit and Protection Act because they failed to provide pre-

suit written notice under W. Va. Code § 46A-6-101 et seq.          The

2015 amendment to the statute added the provision that an action

may only be brought once a seller has been given “ten days [from

receipt of the notice of violation] in the case a cause of

action has already been filed to make a cure offer” (emphasis

added).    W. Va. Code §46A-6- 106(c).     Plaintiffs argue that the

2015 amendment evidences an intent not to bar actions where a

plaintiff has sent notice post-suit so long as notice was

eventually sent and provided seller with ten days to make a cure

offer.    Although “courts have interpreted this statute as a

‘mandatory prerequisite[ ]’ to commencing a consumer protection

claim under the Act,” In re Effexor Antitrust Litig., Civil

Action No. 3:11-cv-5661 (PGS)(LHG), 2018 U.S. Dist. LEXIS

158904, at *11 (D.N.J. Sep. 18, 2018), we agree with Plaintiffs

that those courts have relied on pre-amendment reasoning. 7



  7
    In re Effexor relied on Harrison v. Porsche Cars N. Am., Inc., No. 15-
0381, 2016 W. Va. LEXIS 245, at *5 (W.Va. 2016), which relied on pre-
amendment Stanley v. Huntington Nat’l Bank, No.11-54, 2012 U.S. Dist.
LEXIS 9448, at *20-21 (N.D.W.Va. Jan. 27, 2012)). See Mullins v. Ethicon,
No. 2:12-cv-02952, 2017 WL 319804, at *3 (S.D. W. Va. Jan. 20, 2017)
(relying on two cases that predate the amendment:
                                   41
  Here, Plaintiffs sent Defendants notice on May 21, 2018, three

months after filing their CAC, an instance contemplated by the

amendment, where “a cause of action [had] already been filed”.

(J&J Reply at 29).    In keeping with the West Virginia

Legislature’s intention that the state’s consumer protection

laws as amended “not be construed to prohibit acts or practices

which are reasonable in relation to the development and

preservation of business or which are not injurious to the

public interest,”    W. Va. Code § 46A-6-101 (LexisNexis, Lexis

Advance through all 2018 Regular Session Legislation),          we find

Plaintiffs fulfilled their notice obligation.

  Fifth, Defendants argue that Plaintiffs fail to meet the venue

requirements 8 of Arizona’s antitrust and the District of

Columbia’s consumer protection statutes.        We find federal case

law persuasive that “[w]hether the state law that provides for

the requisite state court jurisdiction is couched in permissive

or mandatory terms has never been thought to affect the federal

courts’ jurisdiction.”     D.C. ex rel. Am. Combustion, Inc. v.

Transamerica Ins. Co., 254 U.S. App. D.C. 374, 797 F.2d 1041,

1045 (1986).    Additionally, considering that the Arizona Supreme



Corp., 52 F. Supp. 3d 796, 812 (N.D. W. Va. 2014) and Stanley, No. 1:11-
cv-54, 2012 WL 254135, at *8).
8 See Ariz. Rev. Stat. § 44-1405 (“An action for violation of this article

shall be brought in the superior court.”). See D.C. Code § 28-3905(k)(2)
(“Any claim under this chapter shall be brought in the Superior Court of
the District of Columbia . . . .”). (J&J Mot. at 53).
                                    42
Court “expressly declined to apply Illinois Brick” in an effort

to “afford greater protection to Arizona citizens” by broadening

instead of limiting the standing requirements for antitrust

claims, Bunker's Glass Co. v. Pilkington PLC, 206 Ariz. 9, 22

(2003), we decline to read Arizona’s antitrust statute’s

permissive language as a bar to federal jurisdiction.    See id.

(noting that the plain language of [Ariz. Rev. Stat.] § 44-1408

is “almost identical to its federal counterpart, section 4 of

the Clayton Act.”).

  Unless Congress has “expressly provide[d] that removal [to

federal court] is improper,” D.C. ex rel. Am. Combustion, Inc.

v. Transamerica Ins. Co., 254 U.S. App. D.C. 374, 797 F.2d 1041,

1047 (1986), federal jurisdiction may be upheld.   See

also Eckert v. Fitzgerald, 550 F. Supp. 88 (D.D.C. 1982) (action

brought in D.C. Superior Court under statute providing that suit

may be brought in D.C. Superior Court was removable to federal

district court)).

  V. CONCLUSION

  For the foregoing reasons, Indirect Purchaser Plaintiffs’ sham

litigation and Walker Process claims, as well as their claims

under the consumer protection statutes of Rhode Island and New

York are dismissed.   For all other claims, J&J’s Motion to

Dismiss is denied.

  An appropriate Order will follow.
                               43
